            Case 17-26865        Doc 49    Filed 10/14/20       Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND
                                     Baltimore Division


        In Re:                                      *

        Tia D. Peoples-Harris                       *       Case No.: 17-26865 MMH
                     Debtor
                                                    *

                                                    *       Chapter 13
        *        *     *     *       *      *       *

        U.S. Bank Trust National Association,       *
        as Trustee for Chalet Series III Trust, Movant
        (SN Servicing Corporation), Servicer        *
                       Movant
                                                    *
        vs.
                                                    *

        Tia D. Peoples-Harris                       *
        Aka Tia D. Peoples, Debtor
                     Respondent                     *

       *         *     *     *       *      *       *       *       *         *   *   *

                     NOTICE OF SERVICE OF DISCOVERY MATERIALS


        I HEREBY CERTIFY that on this 14th day of October, 2020, a copy of Respondent’s
First Interrogatories and Request for Production of Documents was served first class mail
upon Kevin Feig, Esq., McCabe, Weisberg & Conway, LLC, 312 Masrshall Avenue, Suite
800, Laurel, MD 20707 and served electronically to Kevin Feig, Esq. at KFeig@mwc-
law.com and bankruptcymd@mwc-law.com.


                                                    /s/ Joseph V. Rohr, Jr.
                                                    Joseph V. Rohr, Jr
                                                    4709 Harford Road
                                                    Baltimore, MD 21214
                                                    Federal Bar No. 10997
                                                    443-570-9571
                                                    jrohr826@gmail.com
                                                    Attorney for Debtor/Respondent

                                             1
             Case 17-26865       Doc 49    Filed 10/14/20     Page 2 of 4




                                 CERTIFICATE OF SERVICE


      I HEREBY CERTIFY that on this 14th day of October, 2020 I reviewed the Court’s
CM/ECF system and it reports that an electronic copy of the foregoing Notice of Service of
Discovery Materials will be served electronically by the Court’s CM/ECF on the following:

       Rebecca A Herr
       Chapter 13 Trustee
       185 Admiral Cochrane Dr.
       Suite 240
       Annapolis, MD 21401
       ecf@ch13md.com


       Kevin Feig, Esq.
       Attorney for Movant
       McCabe, Weisberg & Conway, LLC
       312 Marshall Avenue, Suite 800
       Laurel, MD 20707
       bankruptcymd@mwc-law.com


        I HEREBY FURTHER CERTIFY that on this 14th day of October, 2020, a copy of
the foregoing Notice of Service of Discovery Materials was also mailed by first class mail,
postage prepaid to:

       Tia D. Peoples-Harris
       1230 N. Ellwood Avenue
       Baltimore, MD 21213-3926



                                                            /s/Joseph V. Rohr, Jr.
                                                            Joseph V. Rohr, Jr.




                                              2
Case 17-26865   Doc 49   Filed 10/14/20   Page 3 of 4




                                Baltimore, MD 21212
                                Federal Bar No. 10997
                                443-570-9571
                                jrohr826@gmail.com
                                Attorney for Debtor/Respondent




                          3
            Case 17-26865     Doc 49    Filed 10/14/20     Page 4 of 4




                           CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 14th day of October, 2020, an electronic copy of the
foregoing First Interrogatories And Request For Production Of Documents was emailed to
Kevin Feig, Esq., McCabe, Weisberg & Conway, LLC, 312 Marshall Avenue Suite 800,
Laurel, MD 20707, bankruptcymd@mwc-law.com and KFeig@mwc-law.com, Attorney for
Movant.



                                                         /s/ Joseph V. Rohr, Jr.
                                                         Joseph V. Rohr, Jr




                                          4
